OPINION
By THE COURT.
Submitted on motion by the plaintiff-appellee seeking an order to dismiss the appeal for the reason that the appeal is noted as one on law and fact directed to a decree in a divorce proceeding; that said matter is not a chancery proceeding and is therefore not appealable on law' and fact.
The. motion is well taken and the law and fact appeal will be dismissed but as required by §12223-22 and §11564 GC the cause will be retained for determination on questions of law only and the appellant will be granted the time designated in supplemental, Rule VII of this court for the perfecting of the appeal and filing assignments of error and briefs.
MILLER, PJ, and HORNBECK and-WISEMAN, JJ, concur.